Citation Nr: 0722884	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  06-07 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for hepatitis C and 
associated liver damage.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, 
which denied service connection for hepatitis C and 
associated liver damage.  The RO issued a notice of the 
decision in July 2005, and the veteran timely filed a Notice 
of Disagreement (NOD) in August 2005.  Subsequently, in 
December 2005 the RO provided a Statement of the Case (SOC), 
and thereafter, in February 2006, the veteran timely filed a 
substantive appeal.  The RO supplied a Supplemental Statement 
of the Case (SSOC) in April 2006.

The veteran requested a Travel Board hearing on this matter, 
which was held in September 2006.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

The weight of the competent medical evidence shows that the 
veteran's hepatitis is not related to any incident or event 
of active military service outside of misconduct.


CONCLUSION OF LAW

Service connection for hepatitis C is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claim. 

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a March 2005 letter, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his claim.  The veteran was specifically informed as to what 
evidence he was to provide and to what evidence VA would 
attempt to obtain on his behalf.  He was also notified of the 
need to give VA any evidence pertaining to his claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This occurred in this 
case.
  
With respect to the Dingess requirements, the veteran was not 
notified in March 2006 of the evidence necessary to establish 
an increase in disability rating and the effective date of 
award should service connection be granted for his claims.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
For reasons discussed in further detail below, the veteran's 
claim for service connection is denied, mooting the need for 
notice of a higher rating or effective date. The veteran has 
been provided the opportunity to respond to VA correspondence 
and over the course of the appeal has had multiple 
opportunities to submit and identify evidence.  Furthermore, 
the veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claims by 
VA.  

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran and examinations to evaluate the disabilities at 
issue have been conducted.  The veteran had the opportunity 
to provide his sworn oral testimony at a hearing in September 
2006.  Under these circumstances, there is no duty to provide 
another examination or medical opinion.  38 U.S.C.A. § 
5103A(c); 
38 C.F.R. § 3.159(c)(2), (3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

II. Law & Regulations

a. Service Connection
Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 2002).  The law and regulations 
provide that compensation shall not be paid if the claimed 
disability or death was the result of the person's own 
willful misconduct or abuse of alcohol or drugs. See 38 
U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301(c) (2006).  With respect to alcohol and drug abuse, 
Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
351, prohibits, effective for claims filed after October 31, 
1990, payment of compensation for a disability that is a 
result of an appellant's own alcohol or drug abuse.  
Moreover, § 8052 also amended 38 U.S.C. § 105(a) to provide 
that, with respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in the line of duty if the 
injury or disease was a result of the person's own willful 
misconduct, including abuse of alcohol or drugs.  See also 
VAOPGPREC 2-97.

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

b. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  

III. Analysis

a. Factual Background
The veteran's April 1968 Report of Medical Examination for 
Induction contains a normal pertinent clinical assessment.  
In his companion Report of Medical History, the veteran 
indicated that he had had a venereal disease, such as 
syphilis or gonorrhea.     

July 1969, August 1969 and January 1970 service medical 
records (SMRs) indicate that the veteran had urethritis, 
acute, gonococcic.  January 1970, February 1970 and April 
1970 medical reports also convey that the veteran had gram-
negative intracellular diplococci (GNID) and gram-negative 
extracellular diplococci (GNED), with a notation that he had 
many pus cells.

The veteran's March 1970 Report of Medical Examination for 
Separation reflects a normal pertinent clinical evaluation, 
and it bears no indication of a hepatitis C diagnosis.

In a January 2005 VA medical report, a clinical nurse 
practitioner in the hepatitis C clinic, provided a letter in 
which she discussed the current status of the veteran's 
treatment for this disease.  She stated that the veteran most 
likely was infected with the hepatitis C virus over 30 years 
ago when in the Army in 1968 to 1970.  The examiner noted 
such risk factors as air gun inoculations and high-risk 
sexual activity as reflected by his contraction of a sexually 
transmitted disease.  She also observed that the veteran had 
engaged in intravenous (IV) drug use during service, but 
noted that he had not shared needles.   She also stated that 
his risk factors included combat blood exposure.  She did not 
document that she had reviewed his service medical records or 
the claims file.   

In May 2005, the veteran submitted to a VA medical 
examination for the purpose of assessing his hepatitis C 
service connection claim.  The physician reviewed the 
veteran's claims file and noted that the veteran had received 
a diagnosis of hepatitis C in 2004, where liver Grade 2 
inflammation and Stage 3 fibrosis were shown upon biopsy.  
After a physical examination and performing laboratory 
testing, the VA physician diagnosed the veteran with 
hepatitis C, currently under treatment.  She discussed that 
the veteran had such in-service hepatitis risk factors as 
intravenous drug use and high-risk sexual activity, as 
evidenced by his in-service diagnosis of gonorrhea.  The 
physician stated that "[t]he most likely risk factor for 
this veteran is his IV drug use.  It is at least as likely 
that the veteran's hepatitis is due to his military service, 
and this is specifically and simply due to the fact that he 
had a history of illicit drug use while in military service 
but denied it before or after.  Therefore, from that 
standpoint only, it is considered at least as likely as due 
to military service."  She also commented that the air gun 
vaccinations that the veteran received during service "are 
not a known nidus of hepatitis C infection or else one would 
expect there to be countless infected veterans."  

In his August 2005 NOD and February 2006 substantive appeal, 
the veteran reiterated that although he had experimented with 
intravenous drugs a few times during service, the needles he 
used were sterile, having come from fresh, unopened packages 
supplied by a medic.  He further indicated that he had 
multiple sexual partners during this time and contracted a 
sexually transmitted disease during service.     

An April 2006 VA medical report reflects the veteran's 
diagnosis of chronic hepatitis C.    

At his September 2006 Travel Board hearing the veteran 
testified that he had blood exposure during service on the 
form of sharing razors in the field, helping fellow 
servicemen with bloody noses during sporting activities and 
receiving air gun inoculations.  Hearing Transcript at 3-4.  
The veteran also admitted to in-service intravenous drug use 
on one occasion where he did not share needles.  Hearing 
Transcript at 4-5, 14.  He recalled that a medic had provided 
the syringes that were packaged and sterile prior to use.  
Hearing Transcript at 5.  As for other hepatitis risk 
factors, the veteran indicated that he had sexual relations 
with prostitutes multiple times weekly during his service in 
Korea, and affirmed that he had contracted gonorrhea three 
times during service.  Hearing Transcript at 5-7.   After 
service, the veteran stated that he had not been exposed to 
anyone else's blood, nor had he used any intravenous drugs.  
Hearing Transcript at 7.  He also conveyed that he had had 
only two sexual partners since approximately 1971, and only 
one since 1973.  Hearing Transcript at 8.      

b. Discussion
The veteran currently has a hepatitis C diagnosis, and he 
admittedly partook in high-risk activities in-service, to 
include the use of intravenous drugs and participation in 
unprotected sexual activities, as corroborated by his in-
service gonorrhea diagnoses.  The only remaining question 
therefore, amounts to whether a causal nexus exists between 
the current hepatitis C diagnosis and his active service or 
any incident thereof.  

In this regard, the Board notes that the two medical opinions 
of record fall in direct opposition to one another.  In such 
a circumstance, the Board must determine how much weight to 
afford each opinion.  See Guerrieri v. Brown, 4 Vet. App. 
467, 471 (1993).  The Board may place greater weight on one 
medical professional's opinion over another, depending on 
factors such as the reasoning employed, medical expertise, 
the thoroughness and detail of the opinion, whether or not, 
and the extent to which, they reviewed prior clinical records 
or the claims file, and other evidence.  See id., at 470-71 
("The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion that the physician reaches"); 
accord Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The 
Board's determination in this regard must be explained in a 
statement providing adequate reasons and bases.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (noting that the Board may 
"favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons and bases").     

The Board determines that the greater weight must be accorded 
to the May 2005 opinion by the VA doctor who had the 
opportunity to review the veteran's claims file.  It does not 
appear that the January 2005 nurse had such access.  For 
example, the nurse noted that the veteran's risk factors 
included "combat" blood exposure.  A review of the 
veteran's DD 214 for his period of active service from May 
1968 to May 1970 shows that the did not serve in Vietnam.  
Additionally, his decorations, medals and badges include none 
for combat exposure.  Finally, the record is otherwise absent 
of any objective corroboration that the veteran was involved 
in combat.  

In the January 2005 letter, the nurse also references the 
veteran's hospitalization for 2-3 days in 1981 for what he 
was told was hepatitis.  However, at his hearing, the veteran 
could not remember exactly when he was diagnosed nor where.  
Hearing transcript at 11-12.  Additionally, at the May 2005 
examination, the veteran denied such hospitalization as cited 
by the nurse. Consequently, an opinion based on this varied 
reported history is unreliable.  Additionally, an assertion, 
"filtered as it (is) through a layman's sensibilities, of 
what a doctor purportedly said is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

The May 2005 VA examiner attributed the veteran's current 
hepatitis C to his admitted in-service intravenous drug use, 
after the doctor (with a higher level of expertise/medical 
training than a nurse) had the opportunity to review the 
claims file and all of the veteran's reported stressors.  
This doctor was aware of the veteran's high-risk sexual 
activity as well as the air-gun inoculations, but it was the 
intravenous drug use that was identified as the most likely 
cause of the claimed hepatitis.  

The Board also observes that the veteran's reported 
intravenous drug usage has varied throughout the pendency of 
the appeal.  When quantifying the amount of times that he 
participated in such activity, the veteran's reports varied.  
With his August 2005 NOD, he indicated 2-3 times.  On his 
February 2006 substantive appeal, he stated 1-2 times.  By 
the time of his hearing in September 2006, he described his 
in-service IV usage as "one-time" only.  Hearing 
transcript, at 5.  With his initial claim for benefits, some 
35 years after service discharge, he also recollects that 
there was no needle-sharing.  The veteran's credibility is in 
question given the refinement of his statements concerning 
his in-service IV drug usage as the claim for monetary 
benefits progressed.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) [personal interest may affect the credibility 
of testimony].  See also Shaw v. Principi, 3 Vet. App. 365 
(1992) [a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim].   

It is, however, uncontradicted that the veteran participated 
in IV drug abuse during service.  Additionally, the competent 
opinion of the VA examiner in May 2005 who has expertise in 
such matters determined that the most likely cause of the 
hepatitis is IV drug abuse.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (only independent medical evidence may 
be considered to support Board findings).  The most probative 
medical opinion of record relates the veteran's hepatitis to 
drug abuse.  As IV drug abuse constitutes misconduct, service 
connection cannot be obtained for hepatitis, and the claim is 
denied.  See 38 U.S.C.A. § 1110; 38 C.F.R. §  3.301.





ORDER

Service connection for hepatitis C is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


